Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks dated January 12, 2021, have been received and entered into the record. By way of this amendment, Applicant has canceled claims 4-5 and 14-15, and introduced new claims 21-26.
	Claims 1-3, 6-13, and 16-26 are therefore pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 was filed after the mailing date of the prior office action on October 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-10 and 18-20 were previously objected to due to the recitation of two different ranges. Applicant’s amendments to claims 8-10 and 18-20 have been noted, and the amendments to the claims have obviated this objection. 
Claims 2 and 12 are objected to due to typographical errors. Both of these claims appear to be missing a word in the phrase: “expression of CD62L on cell surface”. Appropriate corrected in required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant’s amendments to the claims specifies the instant claims as being drawn to known genera. A genus of both antibodies which bind to CD3 and a genus of antibodies which bind to tumor antigens are both known in the art (see Biocompare, attached).  
This rejection is therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13, and 14 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby vacated. However, Applicant’s amendments to the claims require a new grounds of rejection.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 recite a “means for measuring”, which is a functional recitation that implies certain structures (see previous office action at page 4). However, the claims recite a method as the means. It is unclear whether the claim language is meant to invoke the “means plus function” language of 35 U.S.C. 112(f), or if what is to be claimed is a method. Also see MPEP 2181.  Note that here, the “means for” language suggests the presence of a physical element, but the claim states that the means is a method, so it is unclear whether a physical element or a step is required.  Additionally, it is unclear how a step can be part of a system which is what is claimed.
Applicant is invited to amend the claims to define the means as an antibody which binds to CD26L, or a “step for measuring”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1 and 11 describes a step of “measuring activation of the T cell comprises measuring CD62L in the T cell.” However, claims 2 and 12 attempt to define this measuring step as “measuring expression of CD62L on cell surface of the T cell”, which does not meaningfully limit the method of claims 1 or 11, respectively. Likewise, the recited limitations of claims 3 and 13 does not place any meaningful limitation upon claims 2 and 12.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 were previously under 35 U.S.C. 101 in the prior office action. Applicant’s amendments to the claims have removed the claimed subject matter from the judicial exception of a natural phenomenon.
Therefore, this rejection is hereby vacated for these claims only.


Applicant’s arguments in light of the current amendments to the claims have been considered but are not found to be persuasive.
The only additional element other than the detection itself is that cellular synapse formation is inferred by observing T cell activation. However, such steps have been characterized by the Court as “mere data gathering” and “insignificant extrasolution activity”. Moreover, using T cell activation is a well-established, conventional means of detecting cellular synapse. Using this method to make such an inference would have been a routine, conventional choice, and as such does not offer significantly more than the exception itself. 
Applicant’s amendment to use measurement of CD62L as a means to measure T cell activation is insufficient to overcome this rejection, as L-selectin (CD62L) was well-known to be expressed on circulating T cells, and the engagement of L-selectin was known to be the first step of the synapse process (see Ivetic, Cell and Tissue Research, vol. 371, pages 437–453(2018)). The use of L-selectin as a marker to indicate T cell engagement would be a routine, well-
Applicant has noted that changes in CD26L are an early indicator of synapse formation, specifically, that CD62L is lost quickly from the surface of T cells following the addition of a T cell dependent antibody (TDB). This is previously well-known in the art, Ivetic teaches that loss of L-selectin expression in neutrophils is used as the gold standard to assess neutrophil activation in vivo and in vitro (Ivetic, page 439, right column, fourth column). The shedding of L-selectin (CD62L) was a well-known method to observe T cell engagement, and the detection of changes in L-selectin disengaging from the surface of the cell would be a routine and conventional method of measuring T cell engagement.  
This rejection is therefore maintained to claims 11-13, and 16-20, and extends to claims 24-26.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-16, and 18-26 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2016/204966).
Applicant’s amendments to the claims and arguments are persuasive in that Lee does not teach the use of CD62L as a biomarker of T cell activation. Therefore, this rejection is hereby vacated. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 17 were previously rejected under 35 U.S.C. as being unpatentable over Lee et al. (WO 2016/204966) in view of Patel et al. (Cancer Res. 2010 December 15; 70(24): 10141-10149).
Applicant’s amendments to the claims and arguments are persuasive in that Lee does not teach the use of CD62L as a biomarker of T cell activation. Therefore, this rejection is hereby vacated. However, Applicant’s amendments to the claims necessitate a new grounds of rejection, as described below.

Claims 1-3, 6, 8-13, 16, and 18-26 are rejected under 35 U.S.C. as being unpatentable over US 20130189271 A1 (De Goeji et al.) in view of Ivetic (Cell and Tissue Research, vol. 371, pages 437–453(2018)).
De Goeji teaches a method of testing the ability isolated bispecific antibodies which bind to CD3 and HER2 to activate T cells. (para. 0558-0563). The capability of these antibodies to synapse the CD3-presenting T cell and the HER2-presenting tumor cell were tested by a cytotoxicity assay (para. 0562 and Figure 13). While De Goeji does not explicitly teach that a cellular synapse is formed between the first cell and the second cell upon binding of the multispecific antibody to CD3 and HER2, or that activation of the first cell indicates cellular synapse formation or that the multispecific antibody is capable of inducing cellular synapse formation, the multispecific antibody taught in De Goeji, in its normal and usual operation, 
However, De Goeji does not teach the use of CD62L as a biomarker of T cell activation.
Ivetic teaches that loss of L-selectin (CD26L) expression in neutrophils is used as the gold standard to assess neutrophil activation in vivo and in vitro (Ivetic, page 439, right column, fourth column).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Ivetic with the teachings of De Goeji to arrive at the claimed invention. Whereas De Goeji relies upon a cytolytic assay to detect T cell activation, Ivetic teaches that the shedding of CD26L is another indicator of T cell activation. It would have been a matter of simple substitution to test for CD26L shedding instead of lysis of cancer cells to indicate T cell activation, including measuring a decrease of CD26L expression on the surface of the cell. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using CD62L as an indicator of T cell engagement and activation) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
De Goeji further teaches that the ratio of effector cell to target cell is 7:1 (para 0561).
De Goeji further teaches 7 x 106 cell per milliliter within 100 microliters of solution is used in the assay (para. 0651). These concentrations would result in average distance between the effector cells and the target cells less than 0.1mm, using the method of calculation described in the instant specification. As such, De Goeji inherently teaches the limitation to claims 10, 20, 23, and 26.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Goeji and Ivetic as applied to claims 1 and 11 above, and further in view of Patel et al. (cited in previous office action).
As stated above, De Goeji and Ivetic teach all of the limitations of claim 1 and claim 11, which claims 7 and 17 depend from, respectively. However, De Goeji and Ivetic do not teach a reporter that is induced upon the activation of the first cell.
Patel teaches a method to monitor T-cell activation in living subjects by linking a reporter gene, such as luciferase, to the Granzyme B promoter (pGB), whose transcriptional activity is known to increase during T-cell activation (Abstract and page 3, seventh paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the luciferase reporter gene linked to the pGB promoter of Patel to make activation of the cells in the instant invention easily visible. The teachings of Patel can be applied to the effector T cells of De Goeji and Ivetic by known methods, and the luciferase gene linked to the Granzyme B promoter would predictably perform the same function. The use of a luciferase reporter linked to T cell activation would solve the need for the activated T cells to be easily detectable for the purpose of measuring activation levels. Therefore, it would be obvious to extend the luciferase gene linked to the Granzyme B promoter of Patel to the method taught by De Goeji and Ivetic.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/            Examiner, Art Unit 1644   
                                                                                                                                                                                         /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644